Citation Nr: 1040043	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing loss, 
and if so, whether entitlement to service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus, and if so, 
whether entitlement to service connection is warranted.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 
1968 and was awarded the Combat Infantry Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in November 2004 and September 
2006 by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2010, the Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

As originally developed for appeal, the Veteran's claim included 
the issues of a entitlement to a disability rating in excess of 
20 percent for an incisional hernia with midline scar of the 
right umbilicus and entitlement to a compensable disability 
rating for a left upper quadrant scar.  However, the Veteran 
indicated in an August 2010 written statement that he no longer 
wished to pursue those issues, and they were withdrawn.  
Therefore, consideration is limited to the issues listed on the 
first page of the present decision.  38 C.F.R. § 20.204 (2010).


FINDINGS OF FACT

1.  Claims for service connection for hearing loss and tinnitus 
were denied by the RO in July 2005 and not appealed; this rating 
action is the last final denial as to either issue on any basis 
before the present attempt to reopen the claims.  

2.  The evidence received since the July 2005 rating decision is 
new and raises a reasonable possibility of substantiating the 
underlying claims for service connection for hearing loss and 
tinnitus, and therefore is material evidence.  

3.  Hearing loss is reasonably shown to have had its origins 
during the Veteran's military service.

4.  Tinnitus is reasonably shown to have had its origins during 
the Veteran's military service.

5.  Since service connection was established, the Veteran's PTSD 
symptoms have been productive of occupational and social 
impairment with reduced reliability and productivity, and more 
nearly approximate the degree of occupational and social 
impairment contemplated by a 50 percent schedular rating, and no 
higher.


CONCLUSIONS OF LAW

1.  The July 2005 rating action is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for hearing loss and 
tinnitus, and the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, hearing 
loss was incurred during his military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred during his military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 50 percent disability rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Statutes and Regulations for New and Material 
Evidence 

The RO first denied the Veteran's claims of entitlement to 
service connection for a hearing loss and tinnitus in a July 2005 
rating decision on the basis that neither of the claimed 
conditions occurred in or were caused by service.  Notice was 
issued to the Veteran, but he did not appeal.  Thus, the July 
2005 rating action became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  In September 
2005, he filed his current, and informal claim, seeking to reopen 
the matter.  

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since, the Veteran's most recent request to reopen his claim was 
filed in 2005, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 3.156(a), as 
is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant.  38 C.F.R. 
§ 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The RO's current denial in this case is predicated upon the fact 
that new and material evidence has not been submitted to reopen 
the claims.  Therefore, any "new" evidence would have to 
contribute toward substantiating the contention that the 
Veteran's current hearing loss and tinnitus are due to service.  

Since the July 2005 RO decision, new and material evidence has 
been submitted.  Of record is a May 2008 private medical opinion, 
which concludes that the Veteran's hearing loss and tinnitus were 
at least as likely as not related to his Vietnam service.  As 
such, the evidence is new, in the sense that it was not of record 
when the RO denied the claims and it is material, particularly, 
in view of the less stringent standard for materiality set forth 
in Hodge.  That is, it is material because it addresses the 
fundamental requirements for service connection - namely, 
evidence of current diagnoses and of a possible correlation to 
military service, overcoming the primary reason the RO previously 
denied the claims.  

New and material evidence having been received, the claims of 
entitlement to service connection for hearing loss and tinnitus 
right are reopened.




II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Further, the United States 
Court of Appeals for Veterans Claims (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran may, 
nevertheless, establish service connection for a current hearing 
disability by submitting evidence that a current disability is 
causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background and Analysis - hearing loss and tinnitus

The Veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  
Because both claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them in a 
common discussion.  

There is no controversy in this case as to whether the Veteran 
was exposed to noise trauma in service.  His DD 214 indicates 
that he served as a fire crewman and received the CIB, therefore 
his account of his exposure is credible and entirely consistent 
with the circumstances of his service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).  As a combat veteran, 
he is entitled to have his statements accepted.  However neither 
hearing loss, according to the threshold standards of 38 C.F.R. 
§ 3.385, or tinnitus were present at any time during service, at 
the time of discharge, or within a year thereafter.  

Service treatment records (STRs) include the Veteran's separation 
physical report dated in September 1968.  An audiogram revealed 
puretone thresholds in the right ear of 0, 0, 0, and 10 decibels 
at 500, 1,000, 2,000, and 4,000 Hz and for the left ear at the 
same frequencies were 0, 5, 0, and 5 decibels.  These hearing 
thresholds do not meet the criteria for disability under VA 
regulations.  See 38 C.F.R. § 3.385.  The Veteran did not 
complain of hearing loss, tinnitus, or other ear pathology and 
did not otherwise provide information regarding noise exposure.  

There is no medical evidence suggesting that bilateral hearing 
loss or tinnitus were diagnosed within the one-year presumptive 
period after service.  In fact, there are no pertinent clinical 
records associated with the claims file until a VA audiological 
examination in June 2004.  At that time, the Veteran was referred 
for VA examination for the specific purpose of obtaining an 
opinion as to whether or not his current hearing loss and 
tinnitus could be related to service.  His chief complaint was 
difficulty hearing in both ears which he stated developed 
gradually over the past 30 years.  His noise history included 
exposure to gunfire and aircraft noise while in the military and 
machinery and power tool noise as a sheet metal mechanic after 
military service.  The Veteran also complained of bilateral 
tinnitus that had its onset 12 years prior.  

Pure tone thresholds for the right ear were 50, 45, 75, 90, and 
95 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, 
and for the left ear at the same frequencies were 50, 45, 50, 70, 
and 65 decibels.  Speech audiometry revealed speech recognition 
ability of 78 percent in the right ear and 86 percent in the left 
ear.  The audiologic test results indicate a moderate to profound 
mixed loss of hearing sensitivity from 500 to 4000 Hz in the 
right ear and a moderate to severe mixed hearing loss sensitivity 
from 500 to 4000 Hz in the left ear.  The examiner noted the 
Veteran's current hearing loss was of sufficient degree, and type 
to support his claim of tinnitus.  However he concluded that the 
Veteran's separation physical indicated normal pure tone 
threshold from 500 to 4000 Hz, which would indicate that it is 
less likely that military noise exposure was responsible for his 
current tinnitus and hearing loss.  

Also of record is a private medical opinion dated in May 2008, in 
which the physician noted that as a combat infantry soldier the 
Veteran was not encouraged to wear hearing protection.  He 
explained that the infeasibility of wearing hearing protection in 
the jungle and exposure to small arms fire and artillery fire all 
contributed to the Veteran's current hearing loss and tinnitus.  
Therefore, his hearing loss and tinnitus are at least as likely 
as not related to his service in Vietnam.  

The Veteran was provided another VA examination in June 2008.  
However it appears that this report is merely a reprint of the 
June 2004 examination report, unchanged and without additional 
examination.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Having weighed the evidence both in support of and against the 
claim, the Board finds that the medical opinions are in 
approximate balance with no sound basis for choosing one over the 
other.  Also of particular significance is the Veteran's conceded 
in-service noise exposure (as is confirmed by his combat service) 
as well as his contentions of gradual hearing loss and ringing in 
his ears since service (assertions that he is competent to make).  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  It is significant that the favorable opinion was made 
by a physician whose competence and professionalism have not been 
challenged.  While hearing loss and tinnitus were not diagnosed 
until almost 40 years after the Veteran's service, that factor 
clearly was not given dispositive weight by the medical doctor.   
It is not the Board's role to look behind the evidence or 
substitute its judgment in place of expert opinion.  The 
Veteran's claim is not intrinsically implausible.  The experts 
are in conflict, and there is no compelling reason to adopt one 
opinion over the other.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In this case, with regard to 
the above discussed claims, the Board is granting, in full, the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.


III.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Factual Background and Analysis - PTSD

Turning to the evidence of record, in a November 2004 rating 
action, service connection was granted for PTSD and a 30 percent 
disability rating was assigned under DC 9411.  The Veteran 
appealed the initial evaluation assigned.  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD includes both VA and private treatment notes and 
examination reports. 

Following a VA psychiatric examination in July 2004, the examiner 
rendered an Axis I diagnosis of PTSD.  He reported the Veteran's 
psychiatric symptoms included nightmares, emotional isolation, 
exaggerated startle, longstanding insomnia, and chronic feelings 
of sadness.  The Veteran was employed fulltime, stating that he 
had to stay busy in order to keep thoughts of Vietnam away.  In 
terms of his relationship with others, the Veteran described his 
35 year marriage as stable, but with a long history of marital 
discord in the past.  He indicated that he enjoyed spending time 
with his grandsons and had reasonably close relationships with 
his adult children, but otherwise had very limited social 
relationships.  

On examination the Veteran had fair eye contact and became 
tearful during the interview.  His appearance and behavior were 
normal.  His hygiene and grooming were described as good.  His 
mood was saddened and he exhibited anxiety in that he did not 
like people walking behind him and was hypervigilant.  He also 
had occasional bouts of irritability.  His speech was coherent, 
logical, and goal-directed.  There were no panic attacks, gross 
delusions, hallucinations, illusions, or obsessional rituals 
noted.  His thinking processes and memory were both intact.  
There was no impairment of judgment or abstract thinking and no 
present suicidal or homicidal ideation.  A Global Assessment of 
Functioning (GAF) score was not assigned.  

During a private psychiatric evaluation in February 2005, the 
Veteran complained that he could no longer function.  He 
complained of sleeping difficulties, nightmares, exaggerated 
startle, crying spells, grief, and survivor's guilt.  He noted 
that the last three years had been painful, particularly with all 
the news from Iraq.  During the evaluation the Veteran was 
withdrawn, quiet, crying throughout, wringing his hands, and 
hyperventilating.  He was very suspicious and guarded with ideas 
of reference.  He had slow speech and body movements.  He had 
negative views of self and others and negative expectations of 
the future.  His thought process was coherent and his general 
fund of knowledge was average.  The Veteran's family was 
exceedingly concerned about his tirades against the then 
President and the Iraq War.  The clinical impression was major 
depressive disorder, single episode with paranoid features, 
chronic PTSD, and panic attacks.  The GAF score was 35.  His 
scores one year prior were 40 to 45.

The Board notes that interestingly enough during VA outpatient 
evaluation a week later, the Veteran's PTSD was described as mild 
with a GAF score of 65.  

During a VA examination in September 2006, the Veteran's primary 
complaints were of sleep difficulties, flashbacks, and anger.  He 
continued to work, and enjoyed it, but sometimes had trouble with 
flashbacks.  He also had a great deal of difficulty relating to 
other people and sometimes his own family.  On examination, the 
Veteran was oriented to time, place, person, and purpose.  His 
appearance was casual and his hygiene appropriate.  His behavior 
was very withdrawn and his mood was quite blunted as was his 
affect, except for tearfulness.  The Veteran was able to 
communicate effectively with the examiner and his speech was 
normal in rate and volume.  He was also able to concentrate 
effectively and there was no panic attacks, noted or described.  
The Veteran expressed some suspiciousness during the interview, 
but there was no history of delusions, hallucinations, illusions, 
or obsessional rituals.  His thinking process was simple, but 
intact.  There was no impairment of judgment, abstract thinking, 
or memory.  The diagnosis was chronic ongoing PTSD.  The GAF 
score was 45.

During a VA examination August 2008, the Veteran noted that he 
had been prescribed medication for his PTSD symptoms, but had 
discontinued it as it was not helpful.  He had limited 
socializing and leisure activities, but spends time with his wife 
and grandsons and helping out around the house.  He also helps 
his brother with a landscaping business.  There was no history of 
suicide attempts or violence.  The examiner noted the Veteran's 
psychosocial functional status had continued at a similar level 
for the past two years.  On examination, the Veteran's appearance 
was disheveled, but he was intact to person, place and time.  His 
psychomotor activity, speech, thought process and thought content 
were all unremarkable.  His mood was depressed and his affect 
blunted.  There was no evidence of delusions, hallucinations, 
obsessional rituals, or suicidal/homicidal ideation.  Insight and 
judgment were both intact and impulse control was described as 
good.  However, the Veteran's recent and immediate memory were 
mildly impaired.  The clinical assessment was chronic PTSD with a 
GAF score of 55.  

The remaining evidentiary record includes VA outpatient treatment 
records primarily comprised of records of counseling sessions; 
medications prescribed; and a record of behavior observed by 
medical staff.  VA clinical findings in 2009 and 2010, are not 
materially different and show the Veteran reported a significant 
decrease in irritability and trauma-related symptoms.  He was 
able utilize certain techniques to alter his behavior and 
thinking.  In general, he was articulate, calm and relaxed with 
good insight and judgment.  His affect and mood were appropriate 
and he was able to discuss his trauma with minimal change in 
affect.  The most recent records dated in 2010, confirm the 
Veteran had a significant improvement in symptoms.  GAF scores 
between 2007 and 2010 range from 40 to 60.

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 50 percent disability rating for PTSD.  Although he 
experiences symptoms from both the 30 and 50 percent rating 
criteria, the descriptions of his symptoms, during his VA 
examinations and outpatient evaluations, reasonably show that his 
PTSD results in occupational and social impairment with reduced 
reliability and productivity.  The clinical findings of record 
describe experiences, thoughts, and emotions due to the Veteran's 
PTSD that interfere in his daily functioning and relationships 
with others.  Specifically, depression, anxiety, irritability, 
and social isolation significantly affect the Veteran's ability 
to establish and maintain effective work and social 
relationships.  

Thus in evaluating all of the evidence of record, the Board finds 
that the Veteran's symptoms more nearly approximate moderate to 
severe social and occupational impairment, or a 50 percent 
disability rating, but no higher.  While the evidence suggests 
that the Veteran has been able to control his symptoms to a large 
degree over the years, the Board does not discount the effect of 
these symptoms on his daily life.  The fact that he has shown 
recent significant improvement in dealing with his symptoms 
through therapy does not diminish the degree of his psychiatric 
impairment.  

Although the record demonstrates a somewhat varying degree of 
severity of PTSD, other symptoms required for a higher 70 
evaluation are neither complained of nor observed by medical 
health care providers, including obessional rituals, illogical, 
obscure, or irrelevant speech, or impaired impulse control.  The 
medical evidence largely demonstrates that the Veteran presented 
with appropriate affect.  There is no evidence of psychotic 
symptoms or cognitive deficits.  In general he was well groomed 
and able to take care of himself physically.  The evidence also 
does not show spatial disorientation - the substantial weight of 
the evidence shows that he was alert and oriented in all spheres.  
While his ability to maintain social contacts is diminished, it 
is not productive of the complete inability to establish or 
maintain effective relationships.  Such findings are consistent 
with the rating criteria required for a 50 percent evaluation, 
and do not approximate the criteria required for assignment of a 
70 percent or higher evaluation.  

The Board also finds that the evidence does not demonstrate total 
social and  industrial impairment for a 100 percent rating under 
the applicable rating criteria. For a 100 percent rating, the 
criteria specifically require a showing of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name, 
and none of these criteria are shown.

In reaching this determination, the Board notes that various 
medical personnel, who have examined the Veteran on an outpatient 
basis for treatment purposes or have evaluated him to assess the 
nature, extent and severity of his service-connected PTSD, have 
estimated GAF scores between 35 and 65.  The majority of the 
scores denote serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social and occupational functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Therefore the GAF 
scores are consistent with the symptomatology noted and do not 
provide a basis for assignment of a higher rating for the 
Veteran's PTSD.  

The Board has also considered the Veteran's testimony provided 
during his Travel Board hearing in August 2010.  He essentially 
reiterated previously submitted information regarding his 
symptoms and complaints made during VA examinations and 
outpatient evaluations.  However, inasmuch as the objective 
evidence does not otherwise substantiate his subjective 
complaints, his testimony alone does not suffice to assign a 
higher rating for his service-connected PTSD.  Moreover, the 
Board again notes the Veteran's statement of record which 
indicates that he would be satisfied with the 50 percent 
evaluation.  

Finally, there is no indication that the schedular criteria are 
inadequate to evaluate the Veteran's PTSD.  Again, the evidence 
does not establish that PTSD causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, it does not establish that the Veteran's 
PTSD necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus, the current level of disability shown is encompassed by the 
disability rating now being assigned herein and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, an even 
higher evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that since 
service connection has been in effect, a 50 percent disability 
rating, and no more, is warranted. 



IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in December 2005, March 2006, and May 2008, the 
RO informed the Veteran of its duty to assist him in 
substantiating his increased rating claim under the VCAA, and the 
effect of this duty upon his claim.  The letters also informed 
him of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  That said, where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  The Veteran's claim for an initial higher rating for 
PTSD is such an appeal.  Dingess v. Nicholson, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the 
Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations in July 2004, September 2006, and August 
2008.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations are more than adequate, as 
they provide sufficient detail to rate the service-connected 
PTSD, including a thorough discussion of the effect of the 
Veteran's symptoms on his functioning. 

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.

A 50 percent rating for PTSD is granted, subject to the laws and 
regulations governing the award of monetary compensation; the 
appeal is granted to this extent only.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


